Citation Nr: 1524329	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-22 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a right knee chondromalacia (exclusive of a period of assigned temporary total rating from July 9, 2009 to August 31, 2009).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 2002 to April 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a right knee disability, described as chondromalacia, and assigned a 10 percent disability rating.  In a September 2011 rating decision, the RO assigned a temporary total rating for the period from July 9, 2009 to August 31, 2009.

In March 2011, the Veteran and her spouse provided hearing testimony before the undersigned Veterans Law Judge.  A transcript of those proceedings is of record.

In June 2011 and February 2013, the Board remanded the case for further development.


FINDING OF FACT

The Veteran's right knee chondromalacia has been productive of painful motion with flexion limited to no less than 100 degrees, including on repetition, and extension limited to 0 degrees, without objective findings of recurrent subluxation or instability. 


CONCLUSIONS OF LAW

The criteria for a rating in excess of 10 percent for the right knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §  4.71a, Diagnostic Codes (DC) 5260, 5261 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The appeal arises from a disagreement with the initially assigned disability after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).
Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained.  Pursuant to the Board's February 2013 remand, more recent VA treatment records were obtained.  The Veteran was also provided VA medical examinations in May 2009 and June 2011.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's right knee chondromalacia is rated as 10 percent disabling under Diagnostic Code 5014.  The Veteran contends that her right knee disability is more severe than the currently assigned rating and that she is entitled to a higher rating.

Conditions rated under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2014).

Under Diagnostic Code 5260, which evaluates limitation of flexion, a zero percent rating is assigned when flexion is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, which evaluates limitation of extension, a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  Id.  

The normal range of motion for the knee is 140 degrees flexion and 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 FR 59988 (2004).

Upon review of the record, the Board finds that a higher rating based on limitation of flexion and/or extension is not warranted.  

On the May 2009 VA examination, the Veteran had range of motion from 0 to 120 in extension and flexion.  After repetition, right knee flexion was to 114 degrees, with pain at 100 degrees.  Extension was 0 degrees.  X-ray was negative.  There was no crepitus, weakness, fatigue or lack of endurance after repetition.

On the June 2011 VA examination, right knee range of motion was 0 to 105 degrees, with flexion to 100 degrees after repetitive motion.

VA treatment records note complaints of right knee pain and subjective reports of instability.  She was given a brace and underwent physical therapy for the knee.  At worst, flexion was limited to 100 degrees, noted at the October 2009 physical therapy visit. 

In July 2011, the Veteran presented to the emergency room complaining of right knee pain worsening over the last three days.  There was moderate tenderness over the patella with no redness.  There was a grating feeling with movement of the knee.  An ace wrap was placed on her right knee.  

Because the Veteran's flexion has exceeded 45 degrees throughout the appeal period and her extension has been full, her range of motion does not meet the criteria for a compensable rating under either Diagnostic Code 5260 or 5261.   Thus, higher or separate ratings based on limitation of flexion or extension is       not warranted.  The 10 percent rating presently assigned despite the lack of compensable limitation of motion adequately addresses her complaints of pain    and functional impairment, to include pain, stiffness, weakness, decreased range    of motion, lack of endurance, swelling, incoordination, and flare-ups.  The Veteran reported on multiple occasions that she has difficulty squatting, lifting, carrying, standing, sitting, and keeping up with her children.  

Compensation for pain is limited to a single 10 percent disability rating per joint when there is "no actual or compensable limitation of motion."  See Mitchell, 25 Vet. App. at 36.  As the Veteran's flexion is limited to 100 degrees at worst, there is less movement than normal, but this functional loss due to painful motion is otherwise not compensable under the rating criteria.  

Because neither right knee flexion nor extension have manifested to a compensable level, even considering the Veteran's subjective complaints and the recorded objective findings of functional loss, the evidence demonstrates that the criteria for a rating in excess of 10 percent have not been met.  

The Board has considered whether it may be appropriate to rate the Veteran's right  knee chondromalacia under other diagnostic codes, but finds that no higher or additional evaluations are warranted.

The Veteran has reported giving way and instability.  While the Veteran is competent to report such, lateral instability and recurrent subluxation are not simple medical conditions that the Veteran is competent to self-diagnose, because these diagnoses fall outside the realm of common knowledge of a lay person; that is, they cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran has not shown that she is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  In any event, the Board finds the conclusions of the VA examiners following objective testing to be more probative than the Veteran's lay assertions. 

Moreover, on the May 2009 VA examination, Lachman's and McMurray's tests for stability were negative.  The examiner noted there were no episodes of dislocation or subluxation.  The examiner further noted the Veteran did not appear unsteady.

The June 2011 VA examination report and a July 2011 VA treatment record show that the Veteran reported instability and buckling; however, both VA examiners found that instability was clinically absent.  Indeed, the June 2011 VA examiner specifically noted the Veteran's report of instability of the knee, but indicated that objectively, no instability was found.  As noted above, the Board finds the VA examiners opinions regarding the presence of instability more probative than that  of the Veteran.  Accordingly, a higher or separate rating is not warranted under Diagnostic Code 5257 based on instability or subluxation.  

Additionally, Diagnostic Codes 5258 and 5259 provide ratings for dislocated semilunar cartilage and removed cartilage, respectively.  While there is evidence of effusion, the evidence shows an absence of torn or removed cartilage in the right knee.  In this regard, the June 2011 VA examination report shows no meniscal abnormality in the right knee.  Diagnostic Codes 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.  Evidence of such impairment is absent.  Therefore, a higher rating is not available under these Codes.

In sum, the Board finds that the preponderance of the evidence is against a higher or separate rating for her right knee chondromalacia. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The rating criteria contemplate the specific symptoms directly associated with the Veteran's right knee disability.  Her right knee disability is characterized by full extension and flexion limited to no less than 100 degrees, including on repetition, without objective evidence of recurrent subluxation or instability, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.  These manifestations are contemplated in the applicable rating criteria.  

Additional functional effects of pain include the inability to keep up with her children; the need for braces, a cane, and, on occasion, an electric wheelchair; and difficulty with climbing stairs, walking, running, kneeling, squatting, and prolonged standing and sitting.  These functional effects are specifically contemplated by the rating schedule, including the assigned evaluations under 38 C.F.R. §§ 4.40 and 4.59.  See 38 C.F.R. § 4.10 ("The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.")  

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, her reported right knee symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In March 2011, the Veteran testified that she cannot perform work that involves walking or sitting for prolonged periods of time unless it is in a recliner.  At the June 2011 VA examination, the Veteran reported her occupation as a housewife, and that she has been unable to obtain employment or attend school due to her parenting responsibilities and her right knee problems.  During the pendency of the appeal, the Veteran has taken care of her two small children while her husband works.  She asserts that the children help her with chores that involve bending or kneeling.

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  Additionally, a veteran may be entitled to TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).


Here, the Veteran's right knee disability does not meet the schedular criteria for a TDIU, nor has she alleged that her right knee disability renders her unemployable.  Indeed, she noted she was not employed due, in part, to childcare responsibilities.  
Although the evidence shows that the Veteran has difficulty with pain, mobility, and endurance, ultimately she has been able to function in her capacity of caring for her children, in that she and her husband have not been required to hire someone else to care for them.  

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Here, while her knee disability impacts some activities in caring for her children, it does not prevent her from doing so.  Thus, as she is able to continue to function as a caregiver, the evidence does not suggest that she would be prevented from other forms of employment such that consideration of extraschedular TDIU based on her right knee disability is warranted.  Accordingly, the Board concludes that further action pursuant to Rice is not warranted. 


ORDER

An initial disability rating in excess of 10 percent for a right knee disability (exclusive of a period of assigned temporary total rating from July 9, 2009, to August 31, 2009), is denied.


____________________________________________
K. A. BANFIELD
 Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


